UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2388


VITO ANTONIO LAERA,

                      Plaintiff – Appellant,

          v.

ROBIN S. ROSENBAUM; PATRICK M. HUNT; JONATHAN GOODMAN; JOAN
A. LENARD; WILLIAM H. PRYOR, JR.; JULIE E. CARNES; UNITED
STATES OF AMERICA; STANLEY MARCUS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:15-cv-00371-RJC-DCK)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vito Antonio Laera, Appellant Pro Se. Tiffany Mallory Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vito     Antonio      Laera    appeals    the     district       court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.   § 1983     (2012)      complaint.         We   have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for   the    reasons    stated        by   the     district     court.

Laera v. Rosenbaum, No. 3:15-cv-00371-RJC-DCK (W.D.N.C. Nov. 15,

2016).      We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented        in   the   materials

before   this    court     and   argument     would    not   aid      the   decisional

process.



                                                                              AFFIRMED




                                         2